           Case 1:16-vv-00067-UNJ Document 108 Filed 12/17/19 Page 1 of 2




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
BARBARA STEELE,          *
                         *                          No. 16-67V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *                          Filed: November 21, 2019
                         *
SECRETARY OF HEALTH      *                          Damages; decision based on proffer;
    AND HUMAN SERVICES, *                           influenza (“flu”) vaccination; tetanus-
                         *                          diphtheria-acellular pertussis
                         *                          (“Tdap”) vaccination; shoulder injury.
             Respondent. *
******************** *

Brian L. Burchett, Burchett Law Firm, San Diego, CA, for Petitioner;
Alexis B. Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION AWARDING DAMAGES1

        On January 12, 2016, Barbara Steele filed a petition seeking compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1
et seq., alleging that the influenza (“flu”) and tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccinaations caused her to suffer shoulder injuries related to vaccine
administration (“SIRVA”) in both shoulders. On May 23, 2016, the former chief
special master ruled, based upon respondent’s concession, see Resp’t’s Rep., filed
May 23, 2016, that petitioners are entitled to compensation under the Vaccine Act.

      On November 20, 2019, respondent filed a Proffer on Award of
Compensation, to which petitioner agrees. Based upon the record as a whole, the
special master finds the proffer reasonable and that petitioner is entitled to an
       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
           Case 1:16-vv-00067-UNJ Document 108 Filed 12/17/19 Page 2 of 2




award as stated in the Proffer. Pursuant to the attached Proffer the court awards
petitioner:

1.     A lump sum payment of $2,583,262.00, representing compensation for
       lost earnings and pain and suffering, in the form of a check payable to
       petitioner, Barbara Steele. This amount represents compensation for
       all damages that would be available under 42 U.S.C. §300aa-15(a).


       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-1557V according to this decision
and the attached proffer.2

     Any questions may be directed to my law clerk, Haley Hawkins, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
